Paterson, J., concurring.
I do not think it can be said, as a matter of law, that vindictive or exemplary damages may be given in every case where there has been gross carelessness. It is only where the act was the result of willful misconduct,—that reckless indifference of the rights of others which is tantamount to an intentional violation of them,—that exemplary damages can be recovered under section 3294 of the Civil Code. Where the misconduct shows such an entire want of care as would justify the jury in believing the party charged with negligence has been guilty of a conscious indifference to consequences, it may be said that “ the defendant has been guilty of oppression, fraud, or malice, actual or presumed,” within the meaning of those words as used in section 3294, supra. (Sedgwick on Damages, 6th ed., 570.)